                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


D’ANGELO MALIK WALKER                            CIVIL ACTION NO. 19-242-P

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

JACOB TUCKER                                     MAGISTRATE JUDGE HORNSBY


                                     JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff's civil rights complaint be DISMISSED WITH

PREJUDICE as frivolous under 28 U.S.C. § 1915(e). The Clerk of Court is instructed to

send a copy of this Judgment to the keeper of the Three Strikes List in Tyler, Texas.

       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 8th

day of July, 2019.
